IN THE COURT OF APPEALS OF IOWA

                                      No. 19-1440
                               Filed November 30, 2020


JORDAN SCOTT JOHNSON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Cerro Gordo County, Rustin

Davenport, Judge.



      The applicant appeals the denial of his third postconviction relief application.

AFFIRMED.



      Fred Stiefel, Victor, for appellant.

      Thomas J. Miller, Attorney General, and Darrel Mullins, Assistant Attorney

General, for appellee State.



      Considered by Doyle, P.J., and Mullins and Greer, JJ.
                                           2


GREER, Judge.

       Jordan Johnson claims he received ineffective assistance of counsel when

his trial attorney failed to object to portions of the prosecutor’s cross-examination

of the defense expert psychiatrist, Dr. Logan. The origin of this appeal grows from

Johnson’s acts, which he does not dispute, of killing his mother with a hatchet on

January 19, 2008, and confining his mother’s husband to the basement after the

murder.1 In response to the criminal charges of first-degree murder and second-

degree kidnapping, Johnson asserted defenses of insanity and diminished

capacity.2 A jury trial followed and the jury convicted Johnson of both crimes.3 The

district court sentenced Johnson to life in prison without the possibility of parole for

the murder and to a term of twenty-five years on the kidnapping, with the sentences

to be served consecutively.

       Johnson appealed the conviction and also raised the issue of ineffective

assistance of his trial counsel. In that appeal, Johnson urged that the improper

cross-examination of the defense psychiatrist breached an essential duty. He

claimed, “Dr. Logan was improperly permitted to give an opinion as to whether a

specific legal standard had been met.” The problem arose from this exchange

between the prosecutor and Dr. Logan:



1 The details of Johnson’s actions are set out in State v. Johnson, No. 08-1179,
2009 WL 2392102, at *1 (Iowa Ct. App. Aug. 6, 2009).
2 The district court and parties refer to diminished capacity in the record and

briefing, and to avoid confusion, we also use that term. But we note the preference
would be to follow the terminology of Iowa Rule of Criminal Procedure 2.11(11)(b),
which references the notice of intent to rely on the defense of diminished
responsibility. See Anfinson v. State, 758 N.W.2d 496, 502 n.6 (Iowa 2008).
3 During an eight-day jury trial, the two defense attorneys called twenty-five

witnesses, including twelve doctors, to support Johnson’s defense.
                                          3


               Q. And in your opinion, this is not a case where diminished
       capacity applies? A. If you look at it from a very narrow standpoint
       and without looking at the rationality of what he did, then I would
       agree with that.
               ....
               Q. And you said in the deposition on April 16th of this year that
       this is not a case of diminished capacity? A. That was my opinion at
       that time, yes.
               Q. And your opinion is that he definitely knew the nature and
       consequences of his act when he killed her? A. In terms of hitting
       her with an ax and hatchet and she would die from blows to the head,
       yes.

A panel of our court affirmed the convictions but reserved Johnson’s ineffective-

assistance-of-counsel theory for another day—through a postconviction-relief

(PCR) proceeding. Johnson, 2009 WL 2392102, at *2. Procedendo issued on

September 11, 2009.

       To seek relief from his convictions, Johnson filed three applications for PCR

over the past several years. The first application came in March 2010. The

grounds of that application raised concerns about newly-discovered evidence and

that his trial counsel failed to explore Johnson’s mental-health condition, but never

referenced the offending cross-examination theme raised in his direct appeal.

After a PCR trial, the application was denied in its entirety in May 2014. Johnson

appealed this ruling but then voluntarily dismissed the appeal. Procedendo issued

on August 18, 2014.

       A second PCR application followed nine months later. Filed in May 2015,

Johnson raised ineffective assistance of counsel, but the district court dismissed

the application based on a determination that Johnson offered no new grounds for

relief. Again, Johnson did not reference the offending cross-examination of his

forensic expert raised in his direct appeal.      Johnson made other attempts to
                                            4


address this challenge to his convictions, but in the end, the district court dismissed

the application on July 28, 2015. Johnson did not appeal.

       Now on his third PCR application, filed September 4, 2015, Johnson argues

he is entitled to a new trial. It is in this application that Johnson raised the improper

cross-examination of Dr. Logan. Johnson emphasized in his appellate brief that

“allowing Dr. Logan to testify to a legal conclusion that diminished capacity did not

apply in this case was a crushing blow to the defense.”

       The State moved to dismiss this third PCR application, arguing the action

was time-barred under Iowa Code section 822.3 (2015). That section provides:

       A proceeding is commenced by filing an application verified by the
       applicant with the clerk of the district court in which the conviction or
       sentence took place. . . . All other applications must be filed within
       three years from the date the conviction or decision is final or, in the
       event of an appeal, form the date the writ of procedendo is issued.
       However, this limitation does not apply to a ground of fact or law that
       could not have been raised within the applicable time period.

Iowa Code § 822.3 (emphasis added).

       Because procedendo issued on September 11, 2009, the State calculates

that Johnson had until September 11, 2012, to file a PCR application. And while

the original PCR petition was timely filed on March 8, 2010, this third filing—made

in September 2015, thirteen months after the original PCR concluded—must be

time-barred according to the State. Likewise, the State characterized Johnson’s

new filing as frivolous, failing to state a claim, and without merit.

       Noting that this third filing is the first time that Johnson has raised the cross-

examination failure in a PCR application, the district court found it compelling that

this particular theory of ineffective assistance of counsel had not been previously

litigated. Thus, the district court found trial counsel’s failure to object to the State’s
                                          5


cross-examination of Dr. Logan and the failure of PCR counsel to raise the issue

in the first PCR case remained for court determination, relying on Allison v. State,

914 N.W.2d 866, 891 (Iowa 2018). Although there were other grounds raised in

this third filing, the district court found that those matters were time-barred because

they could have been raised or could have been litigated in the underlying case, in

the appeal, or in the previous PCR proceedings.4

       Focusing mostly on Johnson’s cross-examination concern in the PCR trial,

the district court took testimony and issued a ruling. Trial counsel explained that

objecting to the offending questions would draw juror’s attention to the testimony

and, without objection, Dr. Logan’s testimony remained focused on his strong

opinions on the insanity defense. In her testimony at the PCR hearing, Johnson’s

trial counsel was asked, “And if the prosecutor was forced to rephrase the

question, knowing what you know about the report from Mr. Logan and the

deposition of Mr. Logan, would Mr. Logan have been able to provide damaging

testimony as to diminished capacity if rephrased and questioned about it?” She

responded:

       Dr. Logan would not have been able to do that. That was something
       that we knew was part of his testimony; and, again, we weren’t going
       to throw the baby out with the bath water. We took the—the positive
       things and was aware that that was going to be as much as possible
       brought up, okay, or brought into the case by cross-examination.
       And so it’s a matter of letting it happen, I guess, or breaking it up.
       Because it—it’s going to happen. He’s going to be able to express
       a medical opinion about diminished capacity. Whether that’s a legal
       opinion or not, it was going to happen.




4Johnson does not challenge on appeal the PCR court’s ruling as to the time-
barred matters.
                                         6


       The district court determined defense counsel should have objected to the

prosecutor’s cross-examination detailed above.        However, the court denied

Johnson’s PCR application, finding:

       Even if the testimony had been objected to and the objection had
       been sustained, it would not have changed the outcome of the case.
       The court has reviewed the record and finds that [Johnson’s] case
       was not affected by the two questions and two answers of Dr. Logan.
       The primary focus of the case was on the insanity defense, and this
       defense was rejected by the jury based upon substantial evidence.
       [Johnson] cannot show that the outcome of trial would have been
       any different.

Because the error was harmless and there was overwhelming evidence of

Johnson’s specific intent, the district court found the trial result would not have

changed even if an appropriate objection were made and sustained.

       Johnson appeals only whether trial counsel provided ineffective assistance

of counsel in failing to object to the Dr. Logan cross-examination. The State

maintains this application is untimely, providing an alternative rationale for

affirming the dismissal.

       Standard of Review and Error Preservation.

       “Generally, an appeal from a denial of an application for [PCR] is reviewed

for correction of errors at law.” Goosman v. State, 764 N.W.2d 539, 541 (Iowa

2009). “But when a PCR petitioner claims ineffective assistance of PCR counsel,

our review is de novo.” Allison, 914 N.W.2d at 870.

       We may affirm a district court ruling “on a proper ground urged but not relied

upon by the court.”        DeVoss v. State, 648 N.W.2d 56, 61-63 (Iowa 2002).

Generally, error is preserved on an issue if (1) a party raises the issue before the

district court, (2) the district court rules upon the issue, and (3) the party again
                                            7

raises the issue on appeal. State v. Hernandez-Lopez, 639 N.W.2d 226, 233 (Iowa

2002).

         “Our review of the court’s ruling on the State’s statute-of-limitations defense

is for correction of errors of law.” Harrington v. State, 659 N.W.2d 509, 519 (Iowa

2003).

         Analysis.

         Johnson frames the issue as whether the PCR court erred by concluding

that Dr. Logan’s cross-examination did not affect the outcome of the trial. In other

words, Johnson asserts the court was wrong in finding he failed to establish

prejudice. Johnson’s brief addresses the inaction of trial counsel in failing to object

to testimony about the legal standard the jury was to apply.

         Was the third PCR petition timely filed?

         The State prevailed in defending against Johnson’s application for PCR.

On appeal, the State provides as an alternative ground to affirm the PCR court’s

denial of Johnson’s PCR application that Johnson’s claim regarding the cross-

examination of the defense psychiatrist was time-barred. The State raised this

issue to the PCR court in a motion to dismiss relating to the filing requirements

found in Iowa Code section 822.3. And the district court addressed the issue, both

in its ruling on the motion to dismiss and in the final ruling on the PCR application.

Thus, we examine whether this alternative ground resolves this appeal. See Duck

Creek Tire Serv., Inc. v. Goodyear Corners, L.C., 796 N.W.2d 886, 893 (Iowa

2011) (“It is well-settled law that a prevailing party can raise an alternative ground

for affirmance on appeal without filing a notice of cross-appeal, as long as the

prevailing party raised the alternative ground in the district court.”).
                                         8


       At the core, the State argues the third PCR petition is time-barred—either

because it is the third filing or because it was not “promptly filed.” Johnson argued

otherwise when the issue was presented to the district court. The hurdles to

navigate when a PCR filing relates back to the time of filing the first PCR action

involve three conditions.    First, the original PCR petition alleging ineffective

assistance of trial counsel must be “timely filed per section 822.3.” Allison, 914

N.W.2d at 891. Second, the successive PCR petition must allege “[PCR] counsel

was ineffective in presenting the ineffective-assistance-of-trial-counsel claim.” Id.

Finally, the successive petition must be “filed promptly after the conclusion of the

first PCR action.” Id. Johnson met the first condition. His original PCR application,

detailing the inaction of trial counsel, was timely filed on March 8, 2010, a few

months following the notice of procedendo in the direct appeal of his conviction on

September 11, 2009. As for the second condition, Johnson alleged his defense

counsel were ineffective in both the second and third PCR applications.5

       Addressing the “prompt filing” of these successive PCR petitions, we first

note that Johnson filed the second PCR petition without the benefit of counsel.6

That being said, the district court dismissed the petition as time-barred.7 The



5 In the second pro se PCR application, the reference to counsel is general, but
the third PCR application contains specific details about trial counsel and appellate
counsel failures.
6 Johnson requested the assistance of counsel in his second PCR filing but was

denied counsel.
7 In its May 15, 2015 order requesting a response from Johnson, the district court

observed “[p]rocedendo in [the second PCR filing was] entered on September 11,
2009. The applicant has not asserted any ground of fact or law that could not have
been raised within three years of procedendo, which is the time limit for bringing
an action for post-conviction relief.” On July 28, 2015, the court dismissed the
PCR application.
                                            9


second PCR action, filed about nine months after the conclusion of the original

PCR action, failed to meet the narrow exception of Allison. See Polk v. State,

No. 18-0309, 2019 WL 3945964, at *1-2 (Iowa Ct. App. Aug. 21, 2019) (holding

gap of almost six months between the voluntary dismissal of the first PCR appeal

and the filing of the second PCR action is not “filed promptly” under Allison).

Johnson filed the third PCR application on September 4, 2015, almost thirteen

months after procedendo on his first PCR application was issued. Because the

second PCR application was dismissed as untimely, it follows that the third filing

does not meet the Allison exception. In simple terms, with the second application

time-barred, the third is barred as well.

       In his third attempt, Johnson raised the ineffective assistance of his trial and

his first PCR counsel and highlighted the cross-examination failure of his trial

counsel, as he does in this appeal. But, even ignoring his “prompt filing” problem,

the State argues case law prohibits Johnson from filing three applications for PCR.

Noting that Allison provides limited relief for a promptly filed second PCR action,

the State urges that Johnson’s third filing should have been dismissed. See

Allison, 914 N.W.2d at 890-91. We have been consistent in our approach when a

third PCR cause of action is involved. See Long v. State, No. 19-0726, 2020 WL

2061934, at *3-4 (Iowa Ct. App., Apr. 29, 2020) (finding third PCR application did

not fall within narrow confines of Allison); Smitherman v. State, No. 19-0331, 2020

WL 3571814, at *2 (Iowa Ct. App. July 1, 2020) (finding fourth PCR claim not

allowed); Morris v. State, No. 18-1021, 2019 WL 3714820, at *2 n.2 (Iowa Ct. App.

Aug. 7, 2019) (finding third PCR claim time-barred); Kelly v. State, No. 17-0382,

2018 WL 3650287, at *4 (Iowa Ct. App. Aug. 1, 2018) (noting third PCR application
                                        10


was time-barred). We see no reason to deviate on this case, but recognize we

have no guidance from our supreme court on whether the second unrepresented

PCR application impacts the analysis when determining an Allison exception. So

with no exception applicable to the statute-of-limitation period found at Iowa Code

section 822.3, we find the district court should have dismissed the entirety of

Johnson’s third PCR application as time-barred.

       Conclusion.

       Under the reasoning offered, we affirm the dismissal of the third PCR

application.

       AFFIRMED.